DETAILED ACTION
This action is responsive to the following communications: Response to Notice to File Corrected Application Papers, filed on December 21, 2021, and the Information Disclosure Statement filed on February 20, 2022. This application was published as U.S. Patent Application Publication No. 2021/0351971 A1 on November 12, 2021. However, all references herein refer to the specification as filed. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-30 are pending in this case. Claims 14, 15, 18, 25, 26, and 29, as well as the Specification, are amended herein via Examiner’s Amendment. Claims 1, 5, 9, and 20 are the independent claims. Claims 1-30 are allowed.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/560,833 (co-pending, upcoming issue date of November 30, 2021), filed on September 19, 2019, which is a CONTINUATION of U.S. Patent Application No. 12/656,252 (abandoned), filed on January 22, 2010, which is a CONTINUATION-IN-PART of U.S. Patent Application No. 12/453,847 (abandoned), which claims the benefit of U.S. Provisional Patent Application No. 61/055,940, filed on May 23, 2008.
	Accordingly, priority will be determined on a claim by claim basis.

Information Disclosure Statement
The IDS is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner as to its merits. See annotated IDS.

Drawings
A Notice to File Corrected Application Papers was mailed on December 15, 2021, with instructions to replace Figure 1. The replacement drawing was received on December 21, 2021.  The drawing is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 16/560,833, has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Steven Ashburn on November 17, 2021. See accompanying Interview Summary for details.

The following Examiner’s amendments replace the prior version submitted with the Notice of Allowance mailed on December 6, 2021. Please use the following Examiner’s Amendments.
The application has been amended as follows: 
Paragraphs 0038, 0039, and 0041 of the Specification (as filed) are amended herein. 
Claims 14, 15, 18, 25, 26, and 29 are amended herein.

Please replace Specification, paragraph 0038, as filed, with the following:
[0038] FIG. 3a shows a block diagram of user device 10. The user device 10 is any communication device that includes, but is not limited to: a personal computer, laptop, personal digital assistant, pocket PC, smartphone, portable media player (iPod.RTM., etc.) and/or mobile phone (iPhone.RTM., etc.). Preferably, the user device 10 comprises: one or more processors 11, one or more transmitters and receivers 12 (including antennae), a power supply 13 (e.g., connected to a motherboard), storage media 14, memory/RAM 15, input device(s) 16, a display 17, and a speaker 18. It is appreciated that the one or more processors 11 include a CPU, video processor, audio processor, etc. Examples of storage media 14 include: ROM, hard drives, SD cards, micro SD cards, multimedia cards, SIM cards, compact flash, secure digital, memory sticks, CDs, DVDs, floppy disks, [[zip]]ZIP drives, tapes, and the like. Input devices 16 may include: keyboards, voice input, touch screen, stylus, mouse, etc. User device 10 may also include data interface(s), such as IR, USB, FIREWIRE, BLUETOOTH, etc. (not shown). The user device 10 also includes a proprietary or open source Operating System including, but not limited to any Windows.TM. UNIX/Linux.TM., or MAC.TM. platform (e.g., iPhone.RTM. 3G or later), RIM.TM. OS, PALM.TM. OS, Symbian.TM., etc. In addition, the user device 10 includes a graphical user interface and preferably web browsing capabilities such as Mobile Explorer.TM., Opera.TM., Safari.TM., or the like. The user device 10 may also include a media player residing on storage media 14. Examples of suitable media players include, but are not limited to: SMIL players such as Adobe.TM. Media Player, QuickTime.TM. Player, RealPlayer.TM., Helix.TM. Player, Totem.TM. Player, Flash.TM., etc. or other equivalent proprietary or open source software. In some cases, instructions/updates for creating and sending the music/video message may also be downloaded from the music/video provider 30.

Please replace Specification, paragraph 0039, as filed, with the following:
APACHE, IIS, UBUNTU, etc. The music/video provider 30 also preferably includes a media player residing on storage media 34. Examples of suitable media players include, but are not limited to, SMIL players such as Adobe.TM. Media Player, QuickTime.TM. Player, RealPlayer.TM., Helix.TM. Player, Totem.TM. Player, Flash.TM., etc.

Please replace Specification, paragraph 0041, as filed, with the following:
[0041] The music/video provider 30 combines the selected content using a variety of open, commercial, or custom "mixing" software, instructions and/or protocols (such as SMIL players, FFmpeg, etc.); by combining the content in a single container (such as a 3GP container, etc.); by referencing and/or embedding the content in the music/video message; using available protocols such as MMS, WIP, MIME, etc., and/or any other suitable technique as will be appreciated by those skilled in the art. In one exemplary embodiment, the music/video provider 30 is configured to embed the selected content in a file along with other information regarding the music/video message. For example, the music/video in TABLE I in a single file associated with a music/video message: 

TABLE-US-00001 TABLE I <img src="img.bmp" region=/> <audio src="sound.mp3"/> <text src="message.txt." region=/> 

In some embodiments, information regarding the music/video message (e.g., sender information, message ID, time/date, recipient information, etc.) is stored in one or more database(s) 40 maintained by the music/video provider 30. As shown in FIG. 1, the music/video message is sent via communication network 20. It is understood that the communication network 20 may include one or more distribution chain players including, but not limited to: aggregators, gateways, provisioning and hosting providers, mobile operators, SMS centers, streaming delivery providers and/or other service providers, etc. as will be appreciated by those skilled in the art. The distribution chain players are then responsible for notifying one or more of the recipient device(s) 70.sub.1-n of the music/video message, adapting, and/or delivering the message.

Please amend dependent claim 14 as follows:
Claim 14. (Examiner’s Amendment) The method of claim 9, wherein the multimedia content further includes a content item provided via the device of the user.

Please amend dependent claim 15 as follows:
Claim 15. (Examiner’s Amendment) The method of claim 9, whereinthe user device downloads instructions used to create and send the multimedia content to the recipient via the social network.

Please amend dependent claim 18 as follows:
Claim 18. (Examiner’s Amendment) The method of claim 17, wherein the second content item comprises one or more of: text content entered by the user, the video content, the image content, the audiovisual content, music content, and audio content.

Please amend dependent claim 25 as follows:
Claim 25. (Examiner’s Amendment) The system of claim 20, wherein the multimedia content further includes a content item provided via the device of the user.

Please amend dependent claim 26 as follows:
Claim 26. (Examiner’s Amendment) The system of claim 20, wherein the user device downloads instructions used to create and send the multimedia content to the recipient via the social network

Please amend dependent claim 29 as follows:
Claim 29. (Examiner’s Amendment) The system of claim 28, wherein the second content item comprises one or more of: text content entered by the user, the video content, the image content, the audiovisual content, music content, and audio content.


Specification
The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Upon entry of the Examiner’s Amendments above, all trademarks will be properly marked:

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-30 are allowed.

The Examiner has carefully examined independent claims 1, 5, 9, and 20. The closest prior art references of record are U.S. Patent Application Publication No. 2009/0144392 A1 (hereinafter Wang), U.S. Patent No. 9,396,195 B1 (hereinafter Beguelin), U.S. Patent Application Publication No. 2008/0275966 A1 (hereinafter MacKinnon).

Claims 1, 5, 9, and 20 are patentable over Wang, Beguelin, and MacKinnon at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 5, 9, and 20:


Independent claims 1 and 5
receiving a multimedia message from a multimedia content provider, 
delivering the multimedia message to a recipient at a social media site based on a delivery request, 
the delivery request indicates delivery of the multimedia message to the recipient at the social media site, 
a data store accessible by the multimedia content provider stores the multimedia content selected by the user, 
the URL, the link, or the pointer designates the multimedia content stored at the data store accessible by the multimedia content provider

Independent claims 9 and 20
receiving, by the content provider from the device of the user, a request for delivering multimedia content to a recipient via a social media site at which the recipient has an account, 
delivering, by the content provider via the communication network, a representation of the multimedia content to the recipient at the social media site, 
a data store accessible by the content provider stores the multimedia content, 
the URL, the link, or the pointer designates the multimedia content stored at the data store accessible by the content provider, 
the communication network receives the representation of the multimedia content from the content provider.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173